Citation Nr: 0209830	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  97-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for right perforated 
eardrum residuals.  

3.  Entitlement to service connection for left perforated 
eardrum residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Reno, Nevada, Regional Office (RO) which, in pertinent part, 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for chronic right perforated eardrum 
residuals and a left perforated eardrum.  In January 1999, 
the Board remanded the veteran's application to the RO for 
additional action.  In November 1999, the Board determined 
that the veteran had reopened his claims of entitlement to 
service connection for chronic right perforated eardrum 
residuals and a left perforated eardrum and remanded the 
issues to the RO for additional action.  

In April 2002, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss disability.  The veteran is represented in the instant 
appeal by the Disabled American Veterans.  

The veteran may have submitted informal claims of entitlement 
to service connection for chronic bilateral tinnitus and an 
increased disability evaluation for his service-connected 
intracranial injury residuals including post-traumatic 
headaches.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDINGS OF FACT

1.  In January 1998, the RO denied the veteran's application 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss disability.  The veteran and his 
accredited representative were informed of the adverse 
decision in February 1998.  

2.  The documentation submitted since the January 1998 RO 
decision is relevant and probative of the issue at hand.  

3.  The veteran's bilateral sensorineural hearing loss 
disability has been shown to have originated during wartime 
service as a result of noise trauma.  

4.  The report of the veteran's June 1943 physical 
examination for service entrance notes that the veteran 
exhibited healed right perforated eardrum residuals.  

5.  The report of the veteran's February 1946 physical 
examination for service separation and the post-service 
clinical documentation of record do not identify any chronic 
right perforated eardrum residuals.  

6.  A left perforated eardrum was not objectively manifested 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The January 1998 RO decision denying the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral sensorineural hearing loss 
disability is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for bilateral sensorineural hearing loss 
disability has been presented.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2001).  

2.  Bilateral sensorineural hearing loss disability was 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  

3.  Chronic right perforated eardrum residuals were not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).  

4.  A left perforated eardrum was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability and service connection for perforated eardrum 
residuals, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's application and 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The 
veteran has been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his application 
and claims.  The veteran has been afforded VA examinations 
for compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

I.  Bilateral Hearing Loss Disability

A.  Prior Final Rating Decisions

In November 1948, the VA denied service connection for 
bilateral hearing loss disability as the claimed disorder was 
not shown in service or to have otherwise originated during 
active service.  The veteran was informed in writing of the 
adverse decision and his appellate rights in December 1948.  
He did not submit a notice of disagreement with the decision.  

The evidence upon which the VA formulated its November 1948 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to hearing loss 
disability.  The report of his February 1946 physical 
examination for service separation noted bilateral auditory 
acuity of 15/15 to the whispered voice.  The report of a 
November 1948 VA examination for compensation purposes states 
that the veteran complained of deafness following his 
exposure to naval gunfire during active service.  The veteran 
was diagnosed with bilateral mixed-type hearing loss possibly 
related to either a bilateral seventh cranial nerve injury 
associated with a naval gun blast, his inservice acoustical 
trauma, or his post-service employment in a metal rolling 
mill.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  In June 1976, the VA determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss disability.  In June 1976, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a notice of disagreement with the 
decision.  

The additional documentation considered by the VA in reaching 
its June 1976 determination consists of VA examination and 
clinical documentation; private clinical documentation; and 
written statements from the veteran and the veteran's wife.  
The report of a May 1975 VA examination for compensation 
purposes states that the veteran complained of bilateral 
hearing loss.  He reported that he had used hearing aids 
since approximately 1972.  He was diagnosed with mixed-type 
deafness.  In his June 1976 application to reopen his claim 
of service connection, the veteran asserted that he incurred 
a hearing disorder while aboard the U.S.S. Appalachian in 
1943.  An undated written statement from the veteran's wife 
received in October 1976 indicates that a VA physician had 
informed the veteran in approximately 1973 that his current 
hearing loss disability was related to his inservice head 
injury.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  In January 1998, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss disability.  In February 1998, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a notice of disagreement with the 
decision.  

The additional documentation reviewed by the RO in reaching 
its January 1998 determination consists of photocopies of the 
veteran's service medical records; VA and private clinical 
documentation; Social Security Administration (SSA) records; 
the transcript of hearings conducted before VA hearing 
officers; and written statements from the veteran, the 
veteran's wife, and Edward Maniet.  The additional clinical 
documentation reflects that the veteran presented a history 
of chronic bilateral hearing loss disability since active 
service.  He was diagnosed with bilateral sensorineural 
hearing loss disability.  The veteran testified at the 
hearings that he had incurred chronic bilateral hearing loss 
disability secondary to either his inservice head trauma 
and/or acoustical trauma.  The written statements from the 
veteran, the veteran's wife, and Mr. Maniet convey that the 
veteran sustained an inservice head injury which precipitated 
his current bilateral hearing loss disability.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:
"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1998 rating 
determination denying the veteran's application to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss disability consists of photocopies of the 
veteran's service medical records and SSA records; VA 
examination and treatment records; private clinical 
documentation; and written statements from the veteran.  The 
report of a March 2000 VA examination for compensation 
purposes conveys that the veteran's current bilateral 
sensorineural hearing loss disability was at least as likely 
as not partially caused by his apparent inservice acoustical 
trauma.  The VA physician's findings tends to corroborate the 
veteran's claim and constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability.  

C.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2001).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted above, the veteran's service medical records make no 
reference to bilateral hearing loss disability.  At his 
February 1946 physical examination for service separation, 
the veteran exhibited essentially normal bilateral auditory 
acuity.  

In his August 1948 claim for service connection, the veteran 
advanced that he incurred a chronic hearing disability as the 
result of his inservice head trauma.  At the November 1948 VA 
examination for compensation purposes, the veteran complained 
of bilateral hearing loss of one and one-half years' 
duration.  He reported that he had been treated for "ear 
trouble" related to a gun blast during active service.  He 
presented a history of inservice naval shell fire-related 
noise exposure and post-service noise exposure associated 
with his employment in a metal rolling mill.  The veteran was 
diagnosed with mixed-type hearing impairment of unknown 
etiology which could possibly be related to either his 
inservice or post-service noise exposure.  On contemporaneous 
neurological evaluation, the veteran exhibited impaired 
hearing.  The veteran was diagnosed with a "possible injury 
VIII Cranial nerve, bilateral, gun blast."  

At the May 1975 VA examination for compensation purposes, the 
veteran complained of bilateral hearing loss disability.  He 
reported a three-year history of bilateral hearing aid use.  
At a February 1976 VA examination for compensation purposes, 
the veteran complained of progressive hearing loss of unknown 
duration.  He believed that his hearing loss disability was 
related to his inservice exposure to naval gunfire.  


In his June 1976 application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability, the veteran advanced that he sustained the 
claimed disorder while aboard the U.S.S. Appalachian in 1943.  
The undated written statement from the veteran's spouse 
received in October 1976 indicates that the veteran had been 
told by a physician in approximately 1973 that his current 
chronic hearing loss disability was etiologically related to 
his inservice head trauma and the lack of prompt 
contemporaneous inservice treatment for that injury.  

At a March 1983 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
-
65
LEFT
45
50
50
-
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  

A July 1990 private treatment record states that the veteran 
had a longstanding history of bilateral hearing loss 
disability which had been aggravated by significant World War 
II combat-related noise exposure.  He was diagnosed with 
bilateral sensorineural hearing loss disability.  

A September 1997 written statement from Ivan D. Karabachev, 
M.D., conveys that the veteran presented a history of hearing 
loss "dating back to years ago during the military service 
when he sustained significant trauma to both ears during an 
explosion."  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  


At the March 2000 VA examination for compensation purposes, 
the veteran presented a history of bilateral hearing loss 
disability since his inservice head trauma.  On examination, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
70
65
70
LEFT
75
85
80
80
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 in the left ear.  The VA 
examiner commented that:

... I am unable to, according to the 
records, establish a connection between 
the patient's supposed ear trauma, as 
told by the patient, with any hearing 
loss that he might have today.  That does 
not mean, however, that he may not have 
had sensorineural hearing loss due to 
noise exposure, of which I am sure he had 
during his military service.  His noise 
exposure in World War II is at least as 
likely as not to have caused some of his 
obvious sensorineural hearing loss and 
tinnitus.  

The veteran's bilateral sensorineural hearing loss disability 
has been repeatedly found to be possibly related to his 
inservice combat-related acoustical trauma.  While 
acknowledging that the veteran had significant post-service 
noise exposure while employed in a noisy industrial activity, 
the Board finds that the evidence is now equally balanced to 
the extent that reasonable doubt exists as to the 
relationship of inservice noise trauma and post-service 
hearing loss.  With resolution of such doubt in favor of the 
veteran, it is concluded that the evidence now supports an 
award of service connection for bilateral sensorineural 
hearing loss.  


II.  Right and Left Perforated Eardrums

At his June 1943 physical examination for service entrance, 
the veteran was reported to exhibit a healed right perforated 
eardrum and a normal left eardrum.  A July 1943 entry 
reflects that the veteran slipped while swimming and struck 
his forehead.  Treating medical personnel observed that the 
veteran had sustained a laceration over the supraorbital 
region.  On examination, the veteran exhibited "some old 
blood" and watery fluid from swimming in the left auditory 
canal; no active bleeding from the left ear; a "very dull" 
and slightly distended left eardrum with no perforation or 
hemorrhage; a "free and clear" right ear canal; no cranial 
nerve damage; and an otherwise essentially normal 
neurological evaluation.  The veteran was diagnosed with an 
intracranial injury.  At his February 1946 physical 
examination for service separation, the veteran was reported 
to exhibit no ear disease or defects.  

At the November 1948 VA examination for compensation 
purposes, the veteran exhibited slight dull and retracted 
right and left eardrums.  No eardrum perforation or any 
chronic residuals thereof were specifically identified.  At 
the May 1975 VA examination for compensation purposes, the 
veteran was found to have intact eardrums, bilaterally.  

The undated written statement from the veteran's wife 
received in October 1976 advances that the veteran was found 
by a VA physician in approximately 1973 to have sustained a 
ruptured eardrum secondary to his inservice head trauma.  

At a January 1983 VA examination for compensation purposes, 
the veteran's eardrums were found to be within normal limits.  
A January 1988 letter from United States Senator Harry Reid 
conveys that the veteran's inservice head injury precipitated 
ruptured right and left eardrums 


A July 1990 private treatment record stated that the veteran 
exhibited a healed right tympanic membrane perforation with 
good pneumatization and an intact left tympanic membrane with 
decreased pneumatization.  At the March 2000 VA examination 
for compensation purposes, the veteran's service medical 
records were reviewed.  The veteran was noted to have had a 
healed right eardrum perforation upon his physical 
examination for service entrance.  The VA examiner commented 
that there was no inservice evidence of an eardrum 
perforation.  On examination, the veteran exhibited no 
evidence of any current eardrum abnormalities.  

A.  Right Perforated Eardrum Residuals 

The Board has reviewed the probative evidence of record.  The 
report of the veteran's June 1943 physical examination for 
service entrance states that the veteran exhibited a healed 
right perforated eardrum; however, the fact remains that no 
residuals of right perforated eardrum have been identified on 
the most recent VA examination.  In the absence of current 
disability, there simply is no disability to warrant a 
finding of service connection.  Therefore, the Board 
concludes that service connection is not warranted for 
chronic right perforated eardrum residuals.  

B.  Left Perforated Eardrum 

The clinical documentation of record is devoid of any 
objective evidence of a left eardrum perforation.  Indeed, 
the veteran's claim is supported solely by the subjective 
history which he presented to various physicians; his 
testimony on appeal; and his wife's and his statements on 
appeal.  The Court has held that lay witnesses are generally 
not capable of offering evidence involving medical knowledge 
such as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any evidence of a left eardrum perforation during active 
service or any time thereafter, service connection may not be 
established.  



ORDER

The veteran's claim for service connection for bilateral 
hearing loss is reopened and service connection for bilateral 
hearing loss is granted.  

Service connection for chronic right perforated eardrum 
residuals is denied.  

Service connection for a left perforated eardrum is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

